Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 1 of 20




                                                     Exhibit G, Page 22
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 2 of 20




                                                     Exhibit G, Page 23
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 3 of 20




                                                     Exhibit G, Page 24
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 4 of 20




                                                     Exhibit G, Page 25
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 5 of 20




       
       
       




                                                     Exhibit G, Page 26
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 6 of 20




               MAGISTRATE JUDGE BIOGRAPHIES

                   San Francisco Courthouse
                    Magistrate Judge Laurel Beeler
                Magistrate Judge Jacqueline Scott Corley
                  Magistrate Judge Thomas S. Hixson
                      Magistrate Judge Sallie Kim
                  Chief Magistrate Judge Joseph Spero
                     Magistrate Judge Alex G. Tse


                       Oakland Courthouse
                    Magistrate Judge Donna M. Ryu
                  Magistrate Judge Kandis Westmore


                       San Jose Courthouse
                  Magistrate Judge Nathanael Cousins
                 Magistrate Judge Virginia K. DeMarchi
                  Magistrate Judge Susan van Keulen


                Eureka-McKinleyville Courthouse
                   Magistrate Judge Robert M. Illman




                                                           Exhibit G, Page 27
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 7 of 20




                                                     Exhibit G, Page 28
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 8 of 20




                                                     Exhibit G, Page 29
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 9 of 20




                                                     Exhibit G, Page 30
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 10 of 20




                                           MAGISTRATE JUDGE
                                           SALLIE KIM
                                           San Francisco Courthouse
                                           Year Appointed: 2015

      Magistrate Judge Sallie Kim brings a broad range of civil and criminal
      litigation experience to the bench, with a special emphasis on civil
      cases in federal court.
      Judge Kim graduated from Princeton University in 1986 and from
      Stanford Law School in 1989. Upon graduation from law school, she
      served as law clerk to United States District Judge Spencer Williams of
      this Court. She then entered private civil litigation practice in Palo Alto.
      From 1995-99, Judge Kim served as Associate and Assistant Dean for
      Student Affairs at Stanford Law School, after which she returned to
      private civil litigation practice and became a partner with the law firm
      of GCA Law Partners, LLP in 2002. She practiced at GCA Law Partners
      until she joined the Court in 2015.
      Judge Kim's recent professional activities outside of regular civil
      litigation practice have included service in the following capacities: Co­
      Director of the Trial Advocacy Program and Lecturer in Law at Stanford
      Law School beginning in 2014; the Interim Title IX Coordinator for
      Stanford University in 2013 and 2014; and Volunteer Deputy District
      Attorney for Santa Clara County for 14 weeks in 2010.




                                                                            Exhibit G, Page 31
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 11 of 20




                                                     Exhibit G, Page 32
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 12 of 20




                MAGISTRATE JUDGE
                             ALEX G. TSE
              San Francisco Courthouse
                   Year Appointed: 2020
     Magistrate Judge Alex G. Tse joined the Court in January 2020 after
     serving nearly twenty years in various positions with the United States
     Attorney’s Office, including an interim appointment as the United
     States Attorney for the Northern District of California.

     Judge Tse began his legal career in 1990 in private practice. In 1994,
     he became an Assistant United States Attorney in the Civil Division,
     where he defended the federal government in civil cases, and pursued
     civil actions against defendants who defrauded the government. In
     2001, Judge Tse became a Deputy Chief of the Civil Division.

     In late 2006, Judge Tse left the United States Attorney’s Office and in
     2007 took a position as an Assistant Chief City Attorney for the City and
     County of San Francisco, where he led the team of Deputy City
     Attorneys charged with investigating and abating public nuisances.

     In late 2012, Judge Tse returned to the U.S. Attorney’s Office as the
     Chief of the Civil Division. In 2016, he received a Special
     Commendation from the Civil Division of the U.S. Department of
     Justice, and he received a Director’s Award for Superior Performance
     from the Executive Office of U.S. Attorneys in 2017. Prior to joining the
     bench, he served on various court committees in the Northern District
     of California, and served for several years as a volunteer court-
     appointed mediator and early neutral evaluator.

     Judge Tse is a graduate of the University of California at Berkeley, and
     of the University of California, Hastings College of the Law.




                                                                         Exhibit G, Page 33
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 13 of 20




                                                     Exhibit G, Page 34
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 14 of 20




                                                     Exhibit G, Page 35
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 15 of 20




                                                     Exhibit G, Page 36
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 16 of 20




                                                     Exhibit G, Page 37
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 17 of 20




                                                     Exhibit G, Page 38
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 18 of 20




                                                     Exhibit G, Page 39
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 19 of 20




             If you have additional questions about magistrate judge
                   jurisdiction, please contact the Clerk's Office:
                               Phone: 415-522-2045
                                 Fax: 415-522-2176
       This brochure is available on the Court's website: cand.uscourts.gov.
          Print copies are available at all of the Court's four courthouses.


                  The magistrate judge portraits in this brochure
             were taken by Roslyn Banish and Mike Oria (Judge Tse).

           The courthouse photos were taken by court staffmembers.




                            Last Updated: December 2020




                                                                           Exhibit G, Page 40
Case 3:21-cv-00751-VC Document 10-7 Filed 02/05/21 Page 20 of 20




                                                     Exhibit G, Page 41
